             Case 2:19-cv-01745-JLR Document 43
                                             42 Filed 05/29/20
                                                      05/28/20 Page 1 of 4
                                                                         5



 1                                                                      The Honorable James L. Robart
 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9

10      PHILIPS NORTH AMERICA LLC, a                          NO.    2:19-cv-01745-JLR
        Delaware Company; KONINKLIJKE PHILIPS
11      N.V., a Company of the Netherlands; and               STIPULATED MOTION AND
        PHILIPS INDIA, LTD., an Indian Company,
12                                                            ORDER EXTENDING TIME FOR
                          Plaintiffs,                         PLAINTIFFS TO RESPOND TO
13                                                            DEFENDANTS’
                 vs.                                          COUNTERCLAIMS
14
        SUMMIT IMAGING INC., a Washington                     NOTE ON MOTION CALENDAR:
15      Corporation; LAWRENCE R. NGUYEN, an
        individual; and DOES 1-10, inclusive,                 May 28, 2020
16
        Defendants.
17

18
                                           I.      STIPULATION
19
            Plaintiffs Philips North America LLC, Koninklijke Philips N.V. and Philips India, Ltd.
20
     and Defendants Summit Imaging, Inc. and Lawrence R. Nguyen, by and through their
21

22   undersigned counsel of record, hereby stipulate and agree as follows:

23          1.         Defendants answered Plaintiffs’ Second Amended Complaint and asserted

24   counterclaims on May 18, 2020. (ECF-41.)
25
            2.         Pursuant to FRCP 12(a)(1)(B), the deadline for Plaintiffs to respond to
26
     Defendants’ counterclaims is June, 8, 2020.
27

      STIPULATED MOTION AND ORDER EXTENDING TIME
      FOR PLAINTIFFS TO RESPOND TO DEFENDANTS’
      COUNTERCLAIMS - 1
      2:19-cv-01745-JLR
              Case 2:19-cv-01745-JLR Document 43
                                              42 Filed 05/29/20
                                                       05/28/20 Page 2 of 4
                                                                          5



 1           3.      The parties are agreed—subject to the Court’s approval—that Plaintiffs may
 2
     have a thirty (30) day extension of time, i.e., until July 8, 2020, to file their response to
 3
     Defendants’ counterclaims.
 4
             DATED: May 28, 2020
 5

 6
                                                     SAVITT BRUCE & WILLEY LLP
 7
                                                     By     /s/ Stephen C. Willey
 8                                                     Stephen C. Willey, WSBA #24499
                                                        1425 Fourth Avenue, Suite 800
 9                                                      Seattle, WA 98101-2272
10
                                                        Telephone: 206.749.0500
                                                        Email: swilley@sbwllp.com
11
                                                     REED SMITH LLP
12                                                     Carla M. Wirtschafter (pro hac vice)
                                                       1901 Avenue of the Stars, Suite 700
13
                                                       Los Angeles, CA 90067
14                                                     Tel: (310) 734-5200
                                                       Email: cwirtschafter@reedsmith.com
15
                                                        Kirsten R. Rydstrom (pro hac vice)
16                                                      Richard A. Graham (pro hac vice)
                                                        Reed Smith Centre, 225 Fifth Ave
17
                                                        Pittsburgh, PA 15222
18                                                      Telephone: (412) 288-3131
                                                        Email: krydstrom@reedsmith.com
19                                                      Email: rgraham@reedsmith.com

20                                                      Gerard M. Donavan (pro hac vice)
                                                        1301 K Street, N.W.
21
                                                        Suite 1000, East Tower
22                                                      Washington, DC 20005-3317
                                                        Telephone: (202) 414-9200
23                                                      Email: gdonovan@reedsmith.com
24                                                   Attorneys for Plaintiffs Koninklijke Philips N.V.,
                                                     Philips North America LLC, and
25
                                                     Philips India, Ltd.
26

27

      STIPULATED MOTION AND ORDER EXTENDING TIME
      FOR PLAINTIFFS TO RESPOND TO DEFENDANTS’
      COUNTERCLAIMS - 2
      2:19-cv-01745-JLR
          Case 2:19-cv-01745-JLR Document 43
                                          42 Filed 05/29/20
                                                   05/28/20 Page 3 of 4
                                                                      5



 1                                      SEED IP LAW GROUP LLP
 2                                      By     /s/ Marc C. Levy [email authorization]
 3
                                          Russell Tarleton, WSBA #17006
                                          Marc C. Levy, WSBA #19203
 4                                        Jeffrey E. Danley, WSBA #52747
                                          Thomas A. Shewmake, WSBA #50765
 5                                        701 Fifth Avenue, Suite 5400
                                          Seattle, WA 98104
 6
                                          Telephone: (206) 622-4900
 7                                        Email: RussT@seedip.com
                                          Email: MarcL@seedip.com
 8                                        Email: JeffD@seedip.com
                                          Email: TomShemake@seedip.com
 9
                                        Attorneys for Defendants Summit Imaging Inc.
10
                                        and Lawrence R. Nguyen
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                              SAVITT BRUCE & WILLEY LLP
     STIPULATED MOTION AND ORDER EXTENDING TIME
                                                              1425 Fourth Avenue Suite 800
     FOR PLAINTIFFS TO RESPOND TO DEFENDANTS’
                                                             Seattle, Washington 98101-2272
     COUNTERCLAIMS - 3
                                                                      (206) 749-0500
     2:19-cv-01745-JLR
          Case 2:19-cv-01745-JLR Document 43
                                          42 Filed 05/29/20
                                                   05/28/20 Page 4 of 4
                                                                      5



 1                                  II.     ORDER
 2
          It is so ORDERED.
 3

 4
          DATED:    May 29                , 2020.
 5

 6

 7

 8

 9
                                                    A
                                               The Honorable James L. Robart
                                             UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER EXTENDING TIME
     FOR PLAINTIFFS TO RESPOND TO DEFENDANTS’
     COUNTERCLAIMS - 4
     2:19-cv-01745-JLR
